DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Response to Amendment
Applicant amendment filed 12/21/2020 has been entered and is currently under consideration.  Claims 1-15, 17-22, 25-28, and 30-33 remain pending in the application.
Claim Objections
Claim 31 objected to because of the following informalities:
“a heating plate coupled to outer surface” should read --a heating plate coupled to an outer surface--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US 2016/0009029) hereinafter Cohen.
Regarding claim 31, Cohen teaches:
A printhead dispensing a deposition material for three-dimensional fabrication (Fig 13b; [0131]) comprising:
a flow path structure body having a flow path (Fig 13b: tube, flow; [0131]), wherein a discharge opening is formed on one tip of the flow path (Fig 13b: orifice; [0131]) and a material supply opening for supplying a deposition material is formed on another tip of the flow path (Fig 13b: flow; [0131]), and
a heating plate coupled to outer surface of the flow path structure body and arranged along extending direction of the flow path for heating (Fig 13b: band heater, body, insulating ring; [0131]),
wherein the heating plate comprises an insulating substrate and a heating element provided on one surface of the insulating substrate (Fig 13b; [0131]).
Cohen does not explicitly teach a melting type deposition material.
However, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP 2115.
Cohen does not explicitly teach melting the melting type deposition material supplied into the flow path.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 32
Cohen further teaches wherein the heating plate is disposed with another surface of the insulating substrate facing toward the flow path (Fig 13b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Kritchman et al. (US 2010/0217429) hereinafter Kritchman.
Regarding claim 33, Cohen teaches the printhead of claim 31.
Cohen does not teach another heating plate disposed on the opposite side of the flow path.
In the same field of endeavor regarding printheads, Kritchman teaches a flow heater comprising two heater plates disposed on the opposite side of a flow path for the motivation of providing a more intimate transfer of heat to the flowing material, which enables better control of the heating of the flow material (Fig 1b: heating elements 104, flow channel 106; [0124]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the printhead as taught by Cohen to have multiple heating plates as taught by Kritchman in order to provide a more intimate transfer of heat to the flowing material, which enables better control of the heating of the flow material.
Response to Arguments
Applicant’s arguments filed 12/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/
Examiner, Art Unit 1741                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                      /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743